UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6119



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SEBASTIAN GOMEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-96-806)


Submitted:   June 9, 2004                  Decided:   July 14, 2004


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sebastian Gomez, Appellant Pro Se. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sebastian     Gomez   appeals   the    district   court’s   order

denying his motion for clarification and for reconsideration.              We

have     reviewed   the    record   and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Gomez, No. CR-96-806 (D.S.C. filed

Dec. 17, 2003 & entered Dec. 18, 2003).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                                     AFFIRMED




                                    - 2 -